Citation Nr: 0609537
Decision Date: 02/16/06	Archive Date: 04/11/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-25 299	)	DATE FEB 16 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals of a bone chip of the right knee, with degenerative changes, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to January 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, wherein the RO continued a 20 percent evaluation assigned to the veterans service-connected right knee disability.  By that same rating action, the RO denied the veterans claim for a total disability rating based on individual unemployability.

In January 2004, the Board remanded the veterans claims to the RO for additional development.  The case has been returned to the Board for appellate review.


REMAND

With regards to the veterans service-connected right knee disability, the Board notes that the veteran was last afforded a VA orthopedic examination of his knee in September 2002.  A review of that examination report reveals that the veteran had pain on range of motion of the knee.  Additionally, the veteran complained of constant pain, flare-ups, and swelling of his right knee.  The examiner identified the veterans limitation of flexion as being to 98 degrees without pain, but to 90 degrees with pain.  Limitation of extension, if any was not reported.  Such a report does not make it clear what sort of limitation of function the veteran experiences due to pain.  In other words, it is not clear what these findings represent.  (One interpretation might be that the veteran has only 8 degrees of pain-free flexion, for example.)  Given these findings, the Board is of the opinion that a current orthopedic examination, which provides an assessment of functional losses in terms of additional limitation of motion of the veterans right knee, is warranted prior to final appellate review.  See 38 C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); VAOPGCPREC 9-98 (August 14, 1998).

The RO has evaluated the service-connected right knee disability in accordance with 38 C.F.R. § 4.71a (Diagnostic Code 5257) (2005).  Such a rating contemplates subluxation or lateral instability.  The September 2002 VA examination revealed no subluxation and was silent as to whether the veteran experienced instability.  VA progress notes reveal degenerative changes in the veterans right knee.  VA General Counsel has indicated that separate ratings may be assigned for knee disabilities under Diagnostic Codes 5257 and 5003 (degenerative arthritis).  VAOPGCPREC 23-97 (July 1, 1997).  These aspects of the veterans right knee disability need to be addressed in the examination on remand.

Furthermore, it should also be pointed out that VA General Counsel has indicated that separate ratings may be assigned for limitation of flexion and limitation of extension of the knee.  VAOPGCPREC 9-2004 (September 17, 2004).  Consequently, medical findings regarding the extent of motion in each direction are required.  As noted above, the September 2002 VA examination report indicated flexion of the right knee to 98 degrees without pain and to 90 degrees with pain.  The report does not address extension.  These aspects of the veterans right knee disability need to be addressed as well.

The Board also finds that further development is needed regarding the veterans claim for TDIU.  The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in and of itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Court has also held that a VA examining physician should generally address the extent of functional and industrial impairment from the veterans service-connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994).

In this case, an April 2002 private examination report seems to favor the veterans claim for TDIU.  However, the examiners opinion provided in the report appears to take into account the veterans non-service-connected disabilities in addition to his service-connected right knee disability.  Moreover, it does not appear that the examiner reviewed the veterans entire medical and employment history when making the determination.  Under these circumstances, the Board finds that a well-reasoned, well-supported medical opinion from an orthopedist, addressing the question of whether the veterans service-connected right knee disability renders him unemployable, is needed to fairly resolve the claim for TDIU.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (The Board has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellants service-connected disability has on his ability to work.)  Such opinion should be based, in part, upon consideration of the veterans documented history and assertions, to include that medical evidence associated with the record.

Here, the RO should arrange for the veteran to undergo an orthopedic medical examination at an appropriate VA medical facility to address both the extent of the veterans right knee disability, as well as the issue of unemployability.  The Board emphasizes to the veteran that failure to report to the scheduled examination, without good cause, may result in a denial of the claim.  See 38 C.F.R. § 3.655(b) (2005).

Additionally, in June 2002 and September 2002, the veteran submitted statements and Social Security Administration (SSA) records, which indicated that he was 100 percent disabled according to the SSA.  In order to ensure that his claims on appeal are adjudicated on the basis of a complete evidentiary record, the SSA award notice and copies of all evidence relied on by the SSA should be obtained.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should obtain from the Social Security Administration the records pertinent to the veterans claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  After securing any additional records, the RO should schedule a VA orthopedic examination to determine the nature and extent of the veterans right knee disability.  The entire claims file, to include a complete copy of this remand, must be made available to the physician designated to examine the veteran.  All necessary tests and studies, including range of motion studies should be conducted.  The orthopedic examination report must discuss any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with use, and provide an opinion as to how these factors result in any limitation of function.  If the veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function should be equated to additional degrees of limitation of motion (beyond that shown clinically).  This should be done both in terms of flexion and extension.  It should be noted whether the veteran experiences any lateral instability, and if so whether it is slight, moderate, or severe.

The examiner should also elicit from the veteran and record for clinical purposes a full work and educational history.  Following clinical evaluation of the veteran and review of the claims file, to include, in particular, the medical opinion from the report of the April 2002 private examination, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the veterans service-connected right knee disability precludes substantially gainful employment that is consistent with the veterans education and occupational experience.  (Neither the veterans non-service-connected disabilities nor his age may be considered.)

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  After the requested development has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  Consideration should be given to the possibility of separate ratings based on instability, limitation of flexion, and limitation of extension.  If any benefit sought is not granted, the veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the veteran until he is notified by the RO.  The veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).




